Citation Nr: 0803621	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  94-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disability, to include as secondary to exposure to 
herbicides.

2.  Entitlement to service connection for a disability 
manifested by left-side pain, to include as secondary to 
exposure to herbicides.

3.  Entitlement to service connection for enlarged breasts, 
to include as secondary to exposure to herbicides.

4.  Entitlement to service connection for lipoma of anterior 
neck (claimed as thyroid and esophagus disability), to 
include as secondary to exposure to herbicides.

5.  Entitlement to service connection for fibrositis, 
myositis, muscle spasms, and arthritis involving the 
bilateral knees, ankles, feet and toes.

6.  Entitlement to service connection for a disability of the 
legs and heels.

7.  Entitlement to service connection for a lumbar spine 
disability.

8.  Entitlement to service connection for a disability of the 
arms, hands, and fingers.

9.  Entitlement to service connection for a disability of the 
head, face, nose, and chest.

10.  Entitlement to service connection for hiatal hernia, 
gastroesophageal reflux disease (GERD), claimed as a stomach 
disability.

11.  Entitlement to service connection for a cervical spine 
disability.

12.  Entitlement to service connection for a growth of the 
lower part of the back.

13.  Entitlement to service connection for a bilateral eye 
disability, to include as secondary to exposure to 
herbicides, service-connected diabetes mellitus, or service-
connected hypertension.

14.  Entitlement to service connection for hammertoes.

15.  Entitlement to service connection for special monthly 
compensation based on the need for aid and attendance.

16.  Entitlement to service connection for onychomycosis 
(right great toenail), to include as secondary to exposure to 
herbicides.

17.  Entitlement to service connection for skin disease of 
the feet, to include as secondary to exposure to herbicides.

18.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for left foot metatarsalgia.

19.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a dental disability.

20.  Entitlement to a waiver of $15,379.00 in debt created by 
overpayment.

21.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity.

22.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity.

23.  Entitlement to a clothing allowance for 2002.


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In March 
2005, the veteran testified at a Board hearing at the RO.  
This matter was previously before the Board and was remanded 
in February 2006.  In September 2007, the veteran testified 
at a Board hearing at the RO.

By way of a May 2006 rating decision, the RO granted 
entitlement to skin disease of the feet, to include 
onychomycosis of the toenails.  By way of an October 2006 
letter, the RO notified the veteran that it was granting him 
entitlement to a clothing allowance for the year of 2002.  As 
these are considered a full grant of the benefits sought, the 
Board finds that the issues of entitlement to service 
connection for skin disease of the feet and onychomycosis 
(right great toenail) and a clothing allowance for the year 
2002 are no longer considered to be in appellate status and 
are not before the Board at this time.

The issue of entitlement to a waiver of $15,379.00 in debt 
created by overpayment is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left thumb disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a left thumb disability otherwise related to the 
veteran's active duty service, including exposure to 
herbicides.

2.  A disability manifested by left-side pain was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is a disability manifested by 
left-side pain otherwise related to the veteran's active duty 
service, including exposure to herbicides.

3.  A disability manifested by enlarged breasts was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is a disability manifested by 
enlarged breasts otherwise related to the veteran's active 
duty service, including exposure to herbicides.

4.  Lipoma of the anterior neck (claimed as thyroid and 
esophagus disability) was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
lipoma of the anterior neck (claimed as thyroid and esophagus 
disability) otherwise related to the veteran's active duty 
service, including exposure to herbicides.

5.  Fibrositis/myositis/muscle spasms/arthritis of the 
bilateral knees, ankles, feet, and toes was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is fibrositis/myositis/muscle 
spasms/arthritis of the bilateral knees, ankles, feet, and 
toes otherwise related to the veteran's active duty service.

6.  A disability of the legs and heels was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is a disability of the legs and heels 
otherwise related to the veteran's active duty service.

7.  A lumbar spine disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a lumbar spine disability otherwise related to the 
veteran's active duty service.

8.  A disability of the arms, hands, and fingers was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is a disability of the arms, hands 
and fingers otherwise related to the veteran's active duty 
service.

9.  A disability of the head, face, nose and chest was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is a disability of the head, face, 
nose and chest otherwise related to the veteran's active duty 
service.

10.  Hiatal hernia/GERD (claimed as a stomach disability) was 
not manifested during the veteran's active duty service or 
for many years thereafter, nor is hiatal hernia/GERD (claimed 
as a stomach disability) otherwise related to the veteran's 
active duty service.

11.  A cervical spine disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is a cervical spine disability otherwise 
related to the veteran's active duty service.

12.  A disability manifested by a growth of the lower part of 
the back was not manifested during the veteran's active duty 
service or for many years thereafter, nor is a disability 
manifested by growth of the lower part of the back otherwise 
related to the veteran's active duty service.
13.  The probative and competent medical evidence of record 
establishes that the veteran does not suffer from symptoms 
and manifestations of service-connected physical and/or 
mental incapacity which render him helpless and in danger in 
his daily environment, thereby requiring the regular 
assistance of another individual on a daily basis to 
accomplish personal self-care.

14.  By rating decision in June 2002, the RO denied the 
veteran's service connection claims for metatarsalgia and a 
dental disability; a timely notice of disagreement was filed 
by the veteran to initiate an appeal from that determination; 
however, in December 2002, the veteran submitted a statement 
expressing his desire to withdraw all of his pending appeals.

15.  Evidence received since the June 2002 rating decision 
does not raise a reasonable possibility of substantiating the 
service connection claim for metatarsalgia. 

16.  Evidence received since the June 2002 rating decision 
does not raise a reasonable possibility of substantiating the 
service connection claim for dental disability.

17.  The veteran's service-connected peripheral neuropathy of 
the right lower extremity is manifested by subjective 
complaints of decreased sensations in the plantar surfaces of 
the feet and toes.  Objectively, the veteran's peripheral 
vessels are within normal limits and mild generalized sensory 
neuropathy has been confirmed by testing.  

18.  The veteran's service-connected peripheral neuropathy of 
the left lower extremity is manifested by subjective 
complaints of decreased sensations in the plantar surfaces of 
the feet and toes.  Objectively, the veteran's peripheral 
vessels are within normal limits and mild generalized sensory 
neuropathy has been confirmed by testing.  



CONCLUSIONS OF LAW

1.  A left thumb disability was not incurred in or aggravated 
during the veteran's active duty service, nor may it be 
presumed to be incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  A disability manifested by left-side pain was not 
incurred in or aggravated during the veteran's active duty 
service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

3.  A disability manifested by enlarged breasts was not 
incurred in or aggravated during the veteran's active duty 
service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

4.  Lipoma of the anterior neck (claimed as thyroid and 
esophagus disability) was not incurred in or aggravated 
during the veteran's active duty service, nor may it be 
presumed to be incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

5.  Fibrositis/myositis/muscle spasms/arthritis of the 
bilateral knees, ankles, feet, and toes was not incurred in 
or aggravated during the veteran's active duty service.  38 
U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

6.  A disability of the legs and heels was not incurred in or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

7.  A lumbar spine disability was not incurred in or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

8.  A disability of the arms, hands, and fingers was not 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

9.  A disability of the head, face, nose, and chest was not 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

10.  Hiatal hernia/GERD (claimed as stomach disability) was 
not incurred in or aggravated during the veteran's active 
duty service.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

11.  A cervical spine disability was not incurred in or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

12.  A disability manifested by a growth of the lower part of 
the back was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§  1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

13.  The criteria for special monthly compensation based upon 
the need for aid and attendance have not been met.  38 
U.S.C.A. §§ 1155; 1114(k), 5107 (West 2002); 38 C.F.R. §§  
3.350, 3.352 (2007).

14.  The June 2002 rating decision is final as to the issues 
of entitlement to service connection for metatarsalgia and a 
dental disability.  38 U.S.C.A. § 7105(c) (West 2002).

15.  New and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for metatarsalgia.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007). 

16.  New and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for a dental disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007). 

17.  A rating in excess of 10 percent for the veteran's 
service-connected peripheral neuropathy of the right lower 
extremity is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.14, 4.20, 4.68, 4.124a, Diagnostic Code 
8520 (2007).

18.  A rating in excess of 10 percent for the veteran's 
service-connected peripheral neuropathy of the left lower 
extremity is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.14, 4.20, 4.68, 4.124a, Diagnostic Code 
8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With 
regard to a petition to reopen a finally decided claim, the 
VCAA requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).

In this case, in December 2001, June 2002, May 2003, July 
2003, August 2004, March 2006, April 2006, and August 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection, increased rating, effective date and new and 
material evidence claims (including notice in the April and 
August 2006 letters of the evidence necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denials of service connection for a dental disability and 
metatarsalgia), as well as specifying what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claim. 

The veteran did not receive timely notice as to the 
information and evidence necessary to assign disability 
ratings or earlier effective dates in the event service 
connection is granted.  However, the veteran has not been 
prejudiced from this error because the denial of the claims 
in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned.  See Sanders, supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims.  
The record includes service records, private medical records, 
VA treatment records, and appropriate VA examination reports.  
The Board finds, therefore, that the requirements of 
38 C.F.R. § 3.159(c) have been met.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The record demonstrates that the veteran served in Vietnam 
during his active duty service.  Under 38 U.S.C.A. § 
1116(a)(2) and 38 C.F.R. §§ 3.307 and  3.309(e), as to 
veterans who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  
However, the claimed disabilities of left thumb; left-side 
pain; enlarged breasts; lipoma of anterior neck; 
fibrositis/myositis/muscle spasms/arthritis of the knees, 
ankles, feet, and toes; disability of the legs and heels; 
lumbar spine; disability of the arms, hands, and fingers; 
disability of the head, face, nose and chest; hiatal 
hernia/GERD; cervical spine; and growth of the lower part of 
the back are not included in the list of diseases associated 
with exposure to certain herbicide agents.  See 38 C.F.R. 
§ 3.309(e).  As such, the Board finds that the veteran cannot 
avail himself of the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309 in order to establish service connection 
for the claimed disabilities.

Nevertheless, in Combee v. Brown, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  

The Board notes that the veteran's available service medical 
records are devoid of reference to any of the claimed 
disabilities.  There are some references to foot problems, 
but the veteran is already service-connected for left foot 
bunion of the first metatarsal with hallux valgus and 
onychomycosis, tinea pedis of the bilateral feet.  Although 
current medical treatment records contain references to some 
of the claimed disabilities, there is no competent medical 
evidence of record which etiologically relates any of the 
claimed disabilities to the veteran's period of active duty 
service which occurred over forty years ago.  Therefore, the 
Board finds that entitlement to service connection for left 
thumb; left-side pain; enlarged breasts; lipoma of anterior 
neck; fibrositis/myositis/muscle spasms/arthritis of the 
knees, ankles, feet, and toes; disability of the legs and 
heels; lumbar spine; disability of the arms, hands, and 
fingers; disability of the head, face, nose and chest; hiatal 
hernia/GERD; cervical spine; and growth of the lower part of 
the back is not warranted under either a direct or 
presumptive service connection basis.  

Turning the issue of entitlement to service connection for a 
bilateral eye disability, the Board notes that there is no 
evidence of any eye disability complaints during active duty 
service except for a refractive error of the lenses.  A 
refractive error of the eye is not considered a disease or 
injury within the meaning of applicable legislation governing 
the awards of compensation benefits.  38 C.F.R. §§ 3.303(c), 
4.9.

Post-service medical records show mild conjunctivitis in 1964 
which resolved with treatment and a pigmented area of the 
macula regions which was noted in February 1964.  Macular 
degeneration was noted on VA eye examination in July 1994.  A 
January 2002 VA examination report noted that the veteran's 
blindness was not due to his service-connected diabetes 
mellitus as no signs of diabetic retinopathy or 
novascularization of the iris consistent with diabetes 
mellitus were found on examination.  VA treatment records 
show multiple instances of treatment for eye complaints and 
the veteran submitted several internet articles regarding eye 
diseases.  A January 2003 letter from the VA Medical Center 
in Lexington, Kentucky says that the veteran is blind 
secondary to macular degeneration.

On VA examination in April 2006, the examiner noted that the 
veteran had no signs of diabetic retinopathy in either eye, 
but noted that the veteran had macular degeneration, which 
the examiner opined was not related to the veteran's active 
duty service.  The examiner noted that the veteran' 
intraocular pressures were within normal limits and that 
there were no signs of diabetic retinopathy.  The examiner 
stated that the veteran did have macular dystrophy, which is 
a hereditary eye disease, and that there was no scientific 
evidence showing a relationship between macular dystrophy and 
Agent Orange exposure.  There are no contrary medical 
opinions of record.

As the only medical opinion of record which addresses the 
etiology of the veteran's current bilateral eye disability is 
the April 2006 VA examination report in which the examiner 
opined that the veteran's current bilateral eye disability is 
not related to the veteran's period of active duty service or 
to a service-connected disability, the Board finds that 
entitlement to service connection for a bilateral eye 
disability is not warranted on a direct basis.  

The Board also finds that entitlement to service connection 
for a bilateral eye disability is not warranted on a 
presumptive basis as macular degeneration is not a disease 
listed as being associated with exposure to certain herbicide 
agents and the VA examiner explained in the April 2006 VA 
examination report that there is no scientific evidence 
showing an etiological relationship between exposure to Agent 
Orange and development of macular degeneration.  See 
38 C.F.R. § 3.309.

Turning to the issue of entitlement to service connection for 
hammertoes, the Board notes that the record contains evidence 
of multiple foot conditions and numerous foot complaints, 
both dermatologic and orthopedic in nature.  The veteran is 
currently service-connected for onychomycosis, tinea pedis of 
the bilateral feet; bunion, first metatarsal, left foot with 
hallux valgus; and peripheral neuropathy of the bilateral 
lower extremities.

A February 1996 VA examination report notes that the veteran 
had hammertoes of the left foot on examination and that the 
examiner stated it was impossible for him to tell if such 
disability was related to the veteran's active duty service.  
A May 1996 VA examination report also notes the veteran's 
hammertoes of the left foot and the examiner noted that it 
was difficult to determine the etiology of these, but that he 
did not believe that they were secondary to the hallux 
valgus.

An October 2001 VA examination report shows that after 
physical examination, the examiner diagnosed the veteran with 
mild, completely reducible and asymptomatic hammertoes of the 
left foot.  The examiner noted that the veteran's hammertoes 
were not etiologically related to his service-connected 
bunion or hallux valgus.

There are no competent medical opinions etiologically 
relating the veteran's current hammertoes to either his 
active duty service or a service-connected disability; in 
fact, the May 2006 and October 2001 VA examination reports 
reflect that both examiners opined that the veteran's current 
hammertoes were not related to his active duty service or one 
of his service-connected orthopedic disabilities.  As such, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran's current hammertoes are 
etiologically related to his active duty service or a 
service-connected disability.  Consequently, the Board finds 
that entitlement to service connection for hammertoes is not 
warranted on either a direct or secondary basis.

Special Monthly Compensation Claim

With respect to the issue of entitlement to special monthly 
compensation, the Board notes that the veteran has already 
been granted special monthly compensation and is being paid 
at the housebound rate under the provisions of 38 C.F.R. 
§ 3.350(i).  Nevertheless, special monthly compensation paid 
at the aid and attendance rate is the greater benefit, so the 
Board will now determine if the veteran meets the criteria 
for special monthly compensation at the aid and attendance 
rate.  

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance, will not be based solely upon an opinion that the 
claimant's condition is such as would require him to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352 (a).

As noted above, the record clearly shows the veteran is 
blind, but that the veteran's blindness is not service 
connected.  Therefore, the Board must consider whether the 
veteran is so helpless as to be in need of regular aid and 
attendance without consideration of his blindness.

The evidence of record includes a February 2003 VA 
examination report which shows that the veteran was 
independent in bathing and dressing and that he was able to 
eat and shave.  The examiner opined that the veteran was not 
in need of aid and attendance based on his PTSD symptoms.  

Another February 2003 VA examination report noted the 
veteran's need for assistance with a portion of his 
activities of daily living due to problems with vision.  The 
veteran reported that he was able to button and unbutton his 
clothes, to dress and feed himself, and to use the toilet 
himself.  He denied loss of control of bowels or bladder or 
the need for diapering.  He could get in and out of a bed or 
a chair by himself and he reported that he could leave his 
home without assistance, as long as someone else drove him.  
He could ambulate with a cane and was not permanently 
bedridden.  His capacity to protect himself from the hazards 
of his daily environment was limited due to limited vision.  
He had no limitation of motion nor limitation of breathing 
due to any deformity of the cervical, thoracic or lumbar 
spine and there was no deficit of weight bearing or 
propulsion.  The examiner concluded that the veteran was 
dependent for certain activities of daily living due to legal 
blindness from macular degeneration but that he was not 
physically in need of aid and attendance due to his service-
connected disabilities.  

In summary, although the record shows the veteran is limited 
in his ability to independently address his activities of 
daily living due to nonservice connected blindness, his 
service connected disabilities do not render him so helpless 
so as to be in the need of aid and attendance.  As such, 
entitlement to special monthly compensation at the aid and 
attendance rate is denied.



New and Material Evidence Claims

In a June 2002 rating decision, the veteran's service 
connection claims for metatarsalgia and a dental disability 
were denied.  The veteran was notified of the June 2002 
denial, and he did file a notice of disagreement to initiate 
an appeal, but in December 2002, he submitted a statement 
expressing his desire to withdraw all pending appeals.  As 
such, the June 2002 rating decision became final.  
38 U.S.C.A. § 7105(c).  

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured. 38 U.S.C.A. § 5108. A July 2004 
statement was interpreted by the RO as a claim to reopen.  
When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of metatarsalgia, the pertinent 
evidence received prior to the June 2002 rating decision 
included service medical records which showed various foot 
complaints in service (for which the veteran is separately 
service connected), and an October 2001 VA examination report 
which shows there was no evidence of metatarsalgia on 
examination, but that if the veteran did have metatarsalgia, 
it would not be etiologically related to his service-
connected bunion or hallux valgus. The veteran's claim was 
denied because the medical evidence of record did not 
demonstrate that it was at least as likely as not that the 
veteran's metatarsalgia was etiologically related to his 
active duty service or his service-connected foot disability.

Evidence received since the June 2002 rating decision 
includes VA treatment records, private treatment records, VA 
examination reports, numerous statements from the veteran and 
testimony from the veteran.  This evidence is all new in that 
it was not of record at the time of the June 2002 rating 
decision; however none of this evidence includes competent 
medical evidence etiologically relating the veteran's 
metatarsalgia to his active duty service or a service-
connected disability.  As such, the new evidence does not 
raise a reasonable possibility of substantiating the 
veteran's claims.

The Board has considered the veteran's statements.  However, 
because of the prior final decision, the Board's threshold 
analysis must be whether new and material evidence has been 
received to reopen his claim.  For the reasons discussed 
above, the Board is unable to find any new evidence that 
raises a reasonable possibility of substantiating his claim 
of entitlement to service connection for metatarsalgia.  
Therefore, the evidence received since the June 2002 rating 
decision is not new and material as contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis to reopen the veteran's 
claim.

With respect to the issue of a dental disability, the 
pertinent evidence received prior to the June 2002 rating 
decision included service medical records which showed 
treatment of carious teeth and an extraction and VA treatment 
records which showed gum disease.  In the June 2002 rating 
decision, the RO noted that under the provisions of 38 C.F.R. 
§ 3.381(a), service connection for treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
for periodontal disease will be considered solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  Based on this regulation, the RO denied the 
veteran's claim. 

Evidence received since the June 2002 rating decision 
includes additional VA treatment records, private treatment 
records, VA examination reports, numerous statements from the 
veteran and testimony from the veteran.  An April 2006 VA 
examination report shows that the veteran was diagnosed with 
dry mouth, which he alleged was due to the medications he was 
taking for his service-connected disabilities.  The examiner 
opined, however, that the veteran's dry mouth was not 
secondary to any medications he was taking, noting that none 
of the service medical records or post-service medical 
records showed complaints of dry mouth related to medication.  
The examiner stated that it was his opinion that none of the 
veteran's past or present dental problems were due to 
medication-induced dry mouth.  

This evidence is all new in that it was not of record at the 
time of the June 2002 rating decision; however none of this 
evidence shows that the veteran has a dental disability other 
than carious teeth, missing teeth, dental or alveolar 
abscesses, or periodontal disease, which is etiologically 
related to his active duty service or a service-connected 
disability.  In fact, the only competent medical evidence 
which addresses the etiology of the veteran's dental 
disability notes that it is not related to medication taken 
to treat a service-connected disability.  As such, the new 
evidence does not raise a reasonable possibility of 
substantiating the veteran's service connection claim for a 
dental disability.

The Board has considered the veteran's statements.  However, 
because of the prior final decision, the Board's threshold 
analysis must be whether new and material evidence has been 
received to reopen his claim.  For the reasons discussed 
above, the Board is unable to find any new evidence that 
raises a reasonable possibility of substantiating his claim 
of entitlement to service connection for a dental disability.  
Therefore, the evidence received since the June 2002 rating 
decision is not new and material as contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis to reopen the veteran's 
service connection claim for a dental disability.



Increased Ratings Claims

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected bilateral lower extremity peripheral 
neuropathy is to be considered during the entire period from 
the initial assignment of the rating to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.   Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).   The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods. 

The competent medical evidence of record includes a January 
2002 VA examination report which shows that the veteran 
reported neurologic symptoms of decreased sensations in the 
plantar surfaces of the feet and toes with no complaint of 
specific paresthesias.  On physical examination, the 
veteran's peripheral vessels were within normal limits and 
the veteran had subjective decreased sensation to light touch 
of the tips of all the toes and of the distal plantar 
surfaces.  The diagnosis was mild peripheral neuropathy.  

A June 2002 VA medical report shows that the physician 
reviewed the veteran's extensive c-file and noted that the 
veteran's peripheral neuropathy had never been confirmed by 
formal, objective testing such as an EMG.  The physician also 
noted that the medical record showed symptoms consistent with 
very mild peripheral neuropathy.

An April 2006 VA examination report shows that the veteran 
complained of burning dysesthesia in both of his feet and 
claimed to be unable to effectively move his fingers or toes.  
On physical examination, the physician noted that the veteran 
displayed hysterical weakness of the toes.  Although he 
appeared capable of moving his feet on to and off the 
stirrups of his wheelchair, he engaged in tremulous movement 
of the lower extremities when instructed to contract the 
small muscles of his feet and ankles.  The examiner concluded 
that the sensory examination was unreliable because the 
veteran claimed to have burning pain all over his body.  The 
examiner noted that a September 2004 EMG had documented mild 
generalized sensory neuropathy.  The examiner stated that it 
was his opinion that the veteran had a peripheral neuropathy 
of only mild to moderate severity and that because of the 
veteran's malingering and failure to comply with 
instructions, it was impossible to effectively develop an 
objective opinion on the severity of the veteran's 
neuropathy.  The examiner noted in an addendum that May 2006 
EMG and nerve conduction studies confirmed a generalized 
sensorimotor neuropathy that was mild in severity.

The veteran's bilateral lower extremity peripheral neuropathy 
is rated under Diagnostic Code 8520.  Under that Diagnostic 
Code, 10, 20, and 40 percent ratings are warranted for mild, 
moderate, and moderately severe incomplete paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124a.

The Board finds that the medical evidence of record shows no 
more than mild peripheral neuropathy of the lower extremities 
as the June 2002 VA physician reviewed the veteran's c-file 
and opined that it reflected symptoms consistent with "very 
mild" peripheral neuropathy.  Additionally, the April 2006 
VA examiner noted that a September 2004 EMG documented mild 
generalized sensory neuropathy and a May 2006 EMG and nerve 
conduction studies confirmed a generalized sensorimotor 
neuropathy that was mild in severity.  As the Board finds 
that the veteran's peripheral neuropathy disability of the 
bilateral lower extremities is manifested by only mild 
symptoms, it follows that a disability rating in excess of 10 
percent is not warranted for either the right or left 
service-connected peripheral neuropathy of the lower 
extremities.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to all issues.


REMAND

The Board notes that the veteran has claimed entitlement to a 
waiver of $15,379.00 in debt created by overpayment.  The 
waiver was denied in January 2007.  In August 2007, the 
veteran submitted a statement which appears to express 
disagreement with this denial.  The Board finds that this 
document constitutes a timely filed notice of disagreement to 
the January 2007 decision.  See generally 38 C.F.R. § 20.201.  
The record does not demonstrate that the RO has issued a 
statement of the case with respect to this issue; hence, a 
remand of this matter for the RO to accomplish such action is 
required.  See 38 C.F.R. § 19.26 (2006).  See also Manlincon 
v. West, 12, Vet.App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

1. The RO should issue a statement of the 
case on the claim for a waiver of 
$15,379.00 in debt created by 
overpayment.  The RO should furnish to 
the veteran a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) and clearly 
advise him of the need to file a timely 
substantive appeal if he wishes to 
perfect an complete an appeal of this 
issue, and afford him the appropriate 
opportunity to do so.  

2.  The RO must retain the claims file 
until the veteran perfects an appeal of 
the denial of the above-referenced claim 
for a temporary total disability rating, 
or the pertinent time period expires, 
whichever occurs first.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



			
	SHANE A. DURKIN	T. MAINELLI
	             Veterans Law Judge                                      
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	                                               WAYNE M. 
BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


